Case 1:19-cv-20566-UU Document 1 Entered on FLSD Docket 02/12/2019 Page 1 of 4



                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                           MIAMI DIVISION

                                               “IN ADMIRALTY”


 CROWLEY MARITIME CORPORATION,

           Plaintiff,

 vs.                                                                  CASE NO.:

 MARICAR LOGISTICS N.V.,
 d/b/a COMPLETE LOGISTICS N.V.,

           Defendant.

 _________________________________________/

                                                 COMPLAINT
           Plaintiff, CROWLEY MARITIME CORPORATION (hereinafter referred to as “CROWLEY”),
 by and through its undersigned counsel files herewith this Complaint against Defendant, MARICAR
 LOGISTICS N.V., d/b/a COMPLETE LOGISTICS N.V. (hereinafter referred to as “COMPLETE”) and
 for cause of action in personam states as follows:
                                                JURISDICTION
       1. This Court has subject matter jurisdiction in accordance with 28 U.S.C. Section 1333(1) and the
 principles of supplemental jurisdiction outlined in 28 U.S.C. Section 1367(a). The Plaintiff is seeking to
 enforce rights contained in maritime contracts, making this an admiralty and maritime claim within the
 meaning of Rule 9(h) of the Federal Rules of Civil Procedure.
                                                     VENUE
       2. Venue in this district is proper. A substantial part of the events giving rise to the claims asserted
 by Plaintiff occurred within the territorial limits of the United States District Court for the Southern
 District of Florida, namely Port Everglades, Florida and PortMiami. Furthermore, upon information and
 belief, COMPLETE maintains an office and/or agent for transaction of its customary business at 6750
 N.W. 79th Avenue, Miami, Florida 33166.
                                                 THE PARTIES
       3. CROWLEY MARITIME CORPORATION is a highly diversified marine solutions,
 transportation and logistics company with a principal place of business in Jacksonville, Florida. As the
 parent company of SEAPACK, INC., CROWLEY LOGISTICS, INC., and CROWLEY LATIN
 AMERICA SERVICES, LLC, Plaintiff is fully authorized to bring this action.
Case 1:19-cv-20566-UU Document 1 Entered on FLSD Docket 02/12/2019 Page 2 of 4



     4. Upon information and belief, MARICAR LOGISTICS, N.V., d/b/a COMPLETE LOGISTICS,
 N.V., is a company registered in Aruba that routinely engages in international logistics and cargo
 transportation services.
                                       GENERAL ALLEGATIONS
     5. On or about March 1, 2011, SEAPACK, INC.(hereinafter referred to as “SEAPACK”) and
 COMPLETE entered into the Agency Agreement (hereinafter referred to as “Agency Agreement”)
 attached as Exhibit “A”. Said Agency Agreement governs a wide range of transportation services that are
 directly related to maritime commerce, including, but not limited to, the stripping of cargo containers,
 storage of goods and collection of ocean freight for goods transported by Plaintiff aboard ocean vessels
 between ports in the mainland United States and Aruba.
     6. CROWLEY completed a purchase sale agreement to acquire SEAPACK, a Non-Vessel Operating
 Common Carrier (NVOCC) that performs logistics, warehousing and shipping services on or about
 November 2, 2015.
     7. From November 2016 through and including June 2017, CROWLEY, a Vessel Operating
 Common Carrier (VOCC), transported goods aboard ocean vessels from the mainland United States to
 Aruba and delivered said cargo to COMPLETE. Each and every shipment at issue in this proceeding was
 made after CROWLEY acquired SEAPACK.
     8. Copies of the invoices prepared by CROWLEY for the shipments outlined in the preceding
 paragraph and forwarded to COMPLETE in the normal course of business are attached as Composite
 Exhibit “B”.
     9. Paragraph 5 of the Agency Agreement holds COMPLETE liable for the collection of all collect
 freight charges.
     10. The Agency Agreement requires COMPLETE to remit all monies collected on behalf of
 SEAPACK on a monthly basis (no more than 21 days into the following month). See Exhibit “A” –
 Paragraph 6.
     11. After application of all commissions and credits owed to Defendant, COMPLETE has failed and
 refused to remit $97,251.53 in ocean freight and related charges owed to Plaintiff despite repeated
 demands for the payment of said balance.
     12. Due to Defendant’s failure to pay the outstanding ocean freight and related charges by the due
 date, COMPLETE is liable for the payment of interest at the highest rate allowed by Florida state law.
 See Composite Exhibit “B”.
                                 COUNT I – BREACH OF CONTRACT
                                        (Agency Agreement)

     13. CROWLEY repeats and realleges the allegations set forth in Paragraphs 1 through 12 as if fully
Case 1:19-cv-20566-UU Document 1 Entered on FLSD Docket 02/12/2019 Page 3 of 4



 set forth herein.
     14. On or about March 1, 2011, a valid contract was formed when the Agency Agreement annexed as
 Exhibit “A” was executed by SEAPACK and COMPLETE.
     15. CROWLEY, together with its subsidiary SEAPACK, performed its contractual obligations,
 as well as all conditions precedent necessary to bring this action, by transporting cargo from the mainland
 United States to Aruba and delivering said goods to COMPLETE in accordance with the Agency
 Agreement.
     16. COMPLETE committed a material breach of Paragraph 6 of the Agency Agreement by failing to
 remit ocean freight and related charges owed to Plaintiff by the 21st day of the following month after
 collection.
     17. Plaintiff has suffered damages in the amount of $97,251.53.
         WHEREFORE, Plaintiff, CROWLEY MARITIME CORPORATION, respectfully requests for
 this Court to enter judgment against Defendant, MARICAR LOGISTICS N.V., d/b/a COMPLETE
 LOGISTICS, N.V., for damages in the amount of $97,251.53, interest, taxable costs and disbursements of
 this action and any other and further relief as may be just and proper under the circumstances.
                                    COUNT II – BREACH OF CONTRACT
                                   (Bill of Lading/Invoice No.: PTYN8M000306)
     18. CROWLEY repeats and realleges the allegations set forth in Paragraphs 1 through 4 as if fully
 set forth herein.
     19. On or about March 1, 2018, a valid contract was formed when CROWLEY agreed to transport
 goods from Manzanillo, Mexico to Aruba in exchange for the agreed ocean freight and related charges
 outlined on Bill of Lading No. PTYN8M000306 to be paid by COMPLETE. See Exhibit “C”.
     20. The Terms and Conditions that apply to ocean bills of lading issued by CROWLEY are annexed
 as Exhibit “D”.
     21. CROWLEY performed its contractual obligations, as well as all conditions precedent necessary
 to bring this action, by transporting goods from Manzanillo, Mexico to Aruba and delivering said cargo to
 COMPLETE, the named consignee.
     22. COMPLETE committed a material breach of Paragraph 21 of the ocean bill of lading contract
 attached as Exhibit “D” by failing to compensate CROWLEY for the ocean freight and related charges
 earned by the carrier.
     23. In accordance with Paragraph 21 of the Bill of Lading contract, CROWLEY is entitled to recover
 all costs of collection, including reasonable attorney’s fees and expenses.
     24. CROWLEY has suffered damages in the amount of $2,301.00.
Case 1:19-cv-20566-UU Document 1 Entered on FLSD Docket 02/12/2019 Page 4 of 4



         WHEREFORE, Plaintiff, CROWLEY MARITIME CORPORATION, respectfully requests for
 this Court to enter judgment against Defendant, MARICAR LOGISITICS N.V., d/b/a COMPLETE
 LOGISTICS N.V., for damages in the amount of $2,301.00, attorney’s fees in accordance Paragraph 21
 of the bill of lading contract, interest, taxable costs and disbursements of this action and any other and
 further relief as may be just and proper under the circumstances.
                                      COUNT III – UNJUST ENRICHMENT
     25. CROWLEY repeats and realleges the allegations set forth in Paragraphs 1 through 12 as if fully
 set forth herein.
     26. CROWLEY has conferred a benefit on COMPLETE by allowing Defendant to act as its
 agent/receiver of cargo in Aruba and authorizing Defendant to collect ocean freight charges on its behalf.
 COMPLETE had knowledge the CROWLEY was transporting cargo from the mainland United States to
 Aruba under freight collect terms.
     27. COMPLETE voluntarily accepted and retained the cargo shipped by Plaintiff, as well as the
 ocean freight collected from the customers.
     28. The circumstances are such that it would be inequitable for Defendant to retain the ocean freight
 charges collected for the shipments made by CROWLEY without paying the value of the transportation
 services to Plaintiff.
     29. COMPLETE has been unjustly enriched at the expense of Plaintiff by collecting ocean freight
 charges earned by the carrier without providing compensation to CROWLEY.
     30. CROWLEY is entitled to damages as a result of Defendant’s unjust enrichment.
         WHEREFORE, Plaintiff, CROWLEY MARITIME CORPORATION, demands monetary
 damages against MARICAR LOGISTICS N.V., d/b/a COMPLETE LOGISTICS N.V., for unjust
 enrichment and such other relief that this Court deems just and proper.
 Respectfully submitted at Miami, Florida this 12th day of February, 2019.

                                                                     DEE M. DOLVIN, P.A.
                                                                     Attorney for Plaintiff
                                                                     P.O. Box 310424
                                                                     Miami, Florida 33231
                                                                     Telephone: (305) 318-1919
                                                                     E-mail: Dee@DeeMDolvin.com
                                                                          /s/	Dee	M.	Dolvin	
                                                                     By:________________________
                                                                            DEE M. DOLVIN
                                                                            Florida Bar No.: 707491
